Citation Nr: 1704264	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  05-02 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to November 1956 and from June 1957 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In January 2007, the Veteran and his wife testified at a hearing before a Decision Review Officer (DRO) at the RO.  Thereafter, in June 2009, they testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  The record contains a transcript from both hearings.

In September 2009, the Board remanded the issue on appeal for procurement of outstanding records and a VA examination and opinion.  In a December 2012 decision, the Board denied service connection for a low back disorder, amongst other issues.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), which, in May 2013, remanded the case for re-adjudication pursuant to a Joint Motion for Remand.

In January 2014, the Board remanded all of the claims then on appeal for consideration of evidence submitted directly to the Board without a waiver of initial RO consideration.  In November 2015, the Board granted service connection for arthritis in the right arm, in the right knee, and in the right shoulder; assigned a 50 percent rating for service-connected posttraumatic stress disorder (PTSD) effective April 1, 2004; assigned a 70 percent rating for PTSD effective October 5, 2015; and awarded a total disability rating based on individual unemployability (TDIU), also effective October 5, 2015.  Thereafter, in December 2015 the Veteran appealed the decision to the Court, but in June 2016 he withdrew his appeal; the Court dismissed the matter in July 2016.  Later that month, the RO issued a rating decision effectuating the Board's November 2015 decision.  In September 2016, the Veteran entered a notice of disagreement (NOD) specifying that he did not agree with the effective date of his award for service-connection for right arm arthritis.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System, the claim is still being developed by the AOJ.  As a result, the Board declines jurisdiction over this issue until such time as an appeal to the Board is perfected. 

In a November 2016 submission the Veteran's representative argued that the Veteran's PTSD warranted a rating higher than 50 percent prior to October 5, 2015, and that an award for TDIU was also warranted prior to October 5, 2015.  While the November 2016 submission was labeled as "Clarification of Claimant's Notice of Disagreement," the Board advises the Veteran's representative that the PTSD ratings and the TDIU award that were addressed in the July 2016 rating decision were merely effectuations of the Board's November 2015 decision.  If the Veteran was dissatisfied with the ratings or effective date of the awards, his avenue for relief was to seek review by the Court, which he did and subsequently withdrew.  The finality of the November 2015 Board decision cannot be appealed by the Veteran's filing an NOD with the rating decision effectuating that decision; the rating decision is final as to the PTSD ratings and the effective date of the TDIU claim.

As a final matter, in a June 2016 submission the Veteran asked why a claim for service-connection for a left shoulder disorder was not addressed in the November 2015 Board decision.  The Veteran is advised that that issue was remanded by the Board in December 2012 and was denied by the Board in a June 2013 decision.  The Veteran did not appeal the decision to the Court.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The fact that the Veteran was physically assaulted in service is conceded, although service treatment records (STRs) were destroyed in a 1973 fire; the Veteran is service connected for PTSD based on the occurrence of this assault and the Veteran claims he was stabbed in the right arm and hit about the legs and arms with a baseball bat.

2.  A current low back disability first arose many years after active service and is not the result of an injury in active service.    


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by an August 2004 letter, sent prior to the issuance of the rating decision on appeal, and a March 2008 letter, after which the Veteran's claim was readjudicated.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran's STRs are unavailable and presumed lost in a fire at the National Personnel Records Center (NPRC) in St. Louis in July 1973.  In cases where STRs are unavailable, VA has a "heightened" duty to assist the claimant by advising him or her to submit alternative forms of evidence supporting the claim and assisting him or her in obtaining this alternative evidence.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Further, in cases where a claimant's records have been lost or destroyed, VA has a "heightened" duty to explain its findings and conclusions and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Notably, the Board has accepted the Veteran's reports regarding the in-service event that he asserts caused his low back disability; in this regard the absence of his STRs is essentially inconsequential.  

The Veteran was afforded VA examinations in December 2009 and August 2016.  These examinations included review of the claims file and interview of the Veteran.  With regards to the August 2016 opinion, the examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that it is adequate for appellate review.

The Veteran also offered testimony before the undersigned VLJ at a Board hearing in June 2009 and before a DRO in January 2007.  The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the Board finds that the prior remand directives have been complied with.  

The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is warranted.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Entitlement to Service Connection

The Veteran asserts that his low back disorder stems from being physically assaulted by unknown attackers while on active duty with the Air Force in 1958.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2016).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an injury suffered; and (3) competent evidence of a nexus or connection between the disease or injury in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013). 

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of a link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.   

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of a low back disorder.  Specifically, in conjunction with the August 2016 VA examination, the Veteran was noted to have degenerative arthritis of the spine and intervertebral disc syndrome.  Thus, the question becomes whether the Veteran's low back disorder is related to service.

As noted, there is no medical evidence of the attack or the Veteran's treatment for his injuries because the Veteran's STRs were lost due to fire.  Nevertheless, lay evidence from witnesses support the Veteran's contention that he was injured in 1958.  In this regard, the Veteran submitted statements from his brother and two friends who visited him at the hospital while he recuperated from the assault.  Additionally, the Veteran is service connected for PTSD based on the occurrence of the assault.  Thus, the Board acknowledges the Veteran's in-service injury.  

However, there is no competent indication that the Veteran's low back arthritis had its onset during service.  Importantly, arthritis is not the kind of disorder that is capable of lay observation because it is a complicated disease, requiring clinical evaluation of the joints by trained medical professionals who are many times assisted by specific medical testing instruments such as x-rays or MRIs.  Nor is there competent evidence showing low back arthritis within one year after the Veteran's separation from service.  In fact, the available medical evidence and the Veteran's lay statements indicate that he first sought treatment for his low back disorder in connection with a surgery he had in the 1980s.

As the competent evidence fails to show a low back disorder in service or for many years thereafter, competent evidence linking the current disability to service is necessary.  On this question, the preponderance of the competent and probative evidence is against the claim.

In December 2009, the Veteran underwent a VA examination of his joints.  Based on a statement made by the Veteran in a 1968 letter seeking to reenlist in the Marine Corps that he was "strong healthy and able," the examiner opined that it was less likely than not that his low back disorder was caused by or a result of physical assault that occurred in the service.  The examiner rationalized that there was no evidence of disability within 10 years after the assault.  The examiner stated:  "While it is at least as likely as not the assault occurred with witnesses to the hospitalization, there is no evidence of ongoing condition."

Thereafter, in an August 2011 statement, Dr. B.S. considered the Veteran's allegation that he injured his upper extremities in the 1950s during an assault during service.  He identified osteoarthritis in the right arm, but made no mention of the Veteran's low back disorder.  When asked by the Veteran if it was possible that the osteoarthritis of an unspecified location was caused by his injuries in the 1950s, Dr. B.S. indicated that "yes" it was possible.  No rationale was provided, and, as such, the opinion is afforded no probative weight.  See Nieves-Rodriguez, supra.; Stefl, supra.  
  
In a September 2011 Progress Note, Mr. C.A.L., PA-C and Dr. E.M. stated:

[The Veteran] is a known patient of ours who complains of multiple joint pains.  [The Veteran] has provided us with multiple medical records.  The preponderance of the medical info[rmation] provided by [the Veteran] appears to be related to his current symptomatic condition.  It appears that the traumatic arthritis he suffers from is related to previous injuries which have been documented while in the armed services.  His claims are consistent with posttraumatic arthritis.

Again, the Board notes that this statement does not reference a low back disorder and, instead, refers to disabilities of the joints.  Moreover, the statement merely lists the Veteran's current reports of pain, the fact that he provided the clinicians with medical information related to his conditions, and a bald statement that his then-existing disorders were related to injuries during his military service; no rationale for this opinion was provided.  The Board finds the opinion is without probative weight.  Id.

Thereafter, in July 2013, Dr. E.M. submitted another statement in support of the Veteran's claim, stating:

[The Veteran] is a known patient of mine who suffers from posttraumatic osteoarthritis.  He has provided me with information about his past orthopedic medical issues, which included past orthopedic surgeries, dating all the way back to 1960 for his right knee.  He has told me about being assaulted in 1958 and all of the injuries that he reports happened with this assault.  I have also read the complete claims file and agree with the documentation in the reports provided by the numerous medical facilities including Dr. C. from the Prescott VA, Dr. S., Orthopedics Kingman, AZ, and the physicians at the University Of Iowa Medical Center who first diagnosed [the Veteran's] posttraumatic arthritis in 1975.

It is my opinion that [the Veteran] meets the criteria for posttraumatic osteoarthritis and it is at least as likely as not that it is a results [sic] of the injuries he sustained while in the Air Force.

It is again worth noting that this statement references arthritis and surgical repair to the Veteran's joints, not his low back.  Moreover, while the clinician states that it is at least as likely as not that the unspecified arthritis is related to the Veteran's in-service injuries, no rationale for this opinion was provided and it is not afforded any weight.  Id.

In October 2013, Dr. S. mentioned that he had treated both of the Veterans knees surgically in the past for arthritic issues.  The Veteran asked Dr. S. if it was possible that his symptoms were caused from injuries in the Air Force back in the 1950s.  The doctor recognized that the Veteran was 17 years old at the time of the assault and that "research has shown that repeated trauma such as what the patient encountered where there was a forced inappropriate motion to any joint/ligament can and will lead to traumatic osteoarthritis."    The doctor further explained that such disability "appears to be and is treated like degenerative osteoarthritis."  He indicated that following review of the claim file, it was his medical opinion that "the trauma [the Veteran] sustained at a young age is as likely as not the cause for his osteoarthritis and severity of symptoms."  Dr. S. specifically referenced joint and ligament trauma in rendering his opinion; he did not provide an opinion as to the effect, if any, of "inappropriate motion" to the spine.  Thus, the Board affords the opinion little probative weight, if any.  Id.
In October 2015, the Veteran's representative argued that the 2009 VA medical opinion was based on "several fallacies," to include that there was evidence of arm pain "much closer to discharge than 10 years" and that the Veteran was not, in fact, in "excellent" health in 1968 as evidenced by an undocumented suicide attempt a few weeks later.  See August 2013 Statement in Support of Claim.  

Along with this statement, the Veteran's representative submitted a statement from Mr. J.N., P.A.  Mr. J.N. indicated that he reviewed portions of the Veteran's medical records for the "purpose of evaluating his claim for service-connected infirmity and subsequent sequelae."  Mr. J.N. summarized the evidence and agreed with Dr. B.S.'s position that "trauma to a joint predisposes it to the development of osteoarthritis..."  He agreed with Dr. B.S., Dr. E.M. and Mr. C.L. that the Veteran's "current debility is completely consistent with posttraumatic arthritis."  

Regrettably, Mr. J.N. supported his opinion by referring to opinions that do not specifically reference the Veteran's back disorder, actually reference disabilities of the joints, and to which the Board has not assigned any probative weight.  Additionally, he also supported his opinion by referring to the Veteran's treatment history for a right arm disability, which is not relevant to the Veteran's low back disorder claim.  Finally, he also noted his disagreement with the December 2009 VA examiner that the Veteran's 1968 letter indicated he was, in fact, physically and mentally sound a decade after his separation from service.  Aside from noting his disagreement with the 2009 VA examiner, Mr. J.N. did not indicate how the Veteran's possibly misrepresenting his physical and mental health in the 1968 letter indicates that his low back disorder was related to the acknowledged in-service assault.  Thus, the Board affords the opinion little probative weight.

Pursuant to the Boards November 2015 remand, a second VA examination and opinion was provided in August 2016.  After examining the Veteran and reviewing the evidence of record, the 2016 examiner opined that a nexus does not exist between the Veteran's acknowledged in-service attack and his current low back disorder.  In support thereof, the examiner noted that while trauma has been noted to cause arthritis, it would normally manifest within five years of the trauma, not 20 years later.  In this regard, the Veteran did not develop a back disorder (ultimately necessitating a laminectomy) until 20 years post service and the examiner noted there are no records for back treatment between 1960 and 1980 to document a chronic back condition prior to that time.  Furthermore, the examiner noted that medical literature indicates that progressive disc disease is likely to develop post laminectomy and that the Veteran's current diagnosis was a likely progression from the disease he had in the 1980s.  Regarding the etiology of the disc disease that necessitated the 1980s laminectomy, the examiner noted that while it is possible for blunt trauma to cause disc disease, disc disease is more likely due to aging or to a lifting trauma with excessive mechanical forces on the discs of the spine.  Thus, it was opined that the Veteran's current low back disorder was a combination of remote disc disease, status post laminectomy and aging changes.    

In addition to the medical opinions of record, the Veteran has also submitted an internet article regarding the causes of arthritis.  The article excerpt is general in nature and did not specifically provide an opinion regarding the Veteran's low back disorder by a competent medical professional.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  Thus, it is of little probative value.

After review of the evidence of record, the Board finds that although the Veteran currently has a low back disorder, the preponderance of the probative evidence is against a finding that it was caused by service.  The Board finds that the opinion of the August 2016 VA examiner provided after examining the Veteran, reviewing the claims file, available medical literature, and previous private and VA examination reports is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

While the Veteran contends that his low back disorder is related to service, the diagnosis of arthritis and intervertebral disc syndrome and the etiology of such requires medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of his low back disorder is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not   to provide medical diagnosis).  Moreover, whether the physical assault he experienced during service is in any way related to his currently diagnosed disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the medical opinion rendered by the August 2016 VA examiner to be significantly more probative than the Veteran's lay assertions, the private medical opinions that were not supported by adequate rationale or specific to the back disorder on appeal, the internet article, or the arguments presented by the Veteran's representative.

In sum, the preponderance of the competent and probative evidence is against a finding of service connection for a low back disorder pursuant to the presumptive provisions in 38 C.F.R. § 3.309(a) or pursuant to direct service connection under 38 C.F.R. § 3.303.  Accordingly, the claim is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


